§
  CEASAR MONTOYA SOLTERO,                                        No. 08-19-00146-CR
                                                  §
  Appellant,                                                       Appeal from the
                                                  §
  v.                                                              109th District Court
                                                  §
  THE STATE OF TEXAS,                                          of Winkler County, Texas
                                                  §
  Appellee.                                                       (TC# DC18-5722)
                                                  §


                                       JU DG MEN T

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall be

certified below for observance.


       IT IS SO ORDERED THIS 9 TH OF DECEMBER, 2020.


                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.